     Case 2:14-cr-00308-JAM-DB Document 111 Filed 07/14/20 Page 1 of 1

     JOHN BALAZS, Bar No. 157287
 1
     Attorney at Law
 2   916 2nd Street, Suite F
     Sacramento, CA 95814
 3
     Telephone: (916) 447-9299
 4   Fax: (916) 557-1118
     john@balazslaw.com
 5

 6   Attorney for Defendant
     KENDALL GRANT THRIFT
 7

 8

 9

10                          UNITED STATES DISTRICT COURT
11                         EASTERN DISTRICT OF CALIFORNIA
12

13
      UNITED STATES OF AMERICA,                  No. 2:14-CR-0308-JAM
14
                       Plaintiff,                ORDER TO SEAL
15                                               DOCUMENTS
             v.
16

17    KENDALL GRANT THRIFT,

18                     Defendant.
19

20
             Upon application of the defendant Kendall Thrift, through counsel, and good
21
     cause being show as set forth in defendant’s notice of request to seal and request to
22
     seal,
23
             IT IS HEREBY ORDERED that Exhibit 9 to defendant’s motion to reduce
24
     sentence shall be SEALED until ordered unsealed by the Court.
25

26           Dated: July 13, 2020
27                                                 /s/ John A. Mendez
                                                   Hon. John A. Mendez
28                                                 U.S. District Court Judge
